UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Advisors Series Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transaction applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: N/A 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A Proxy Materials PLEASE CAST YOUR VOTE NOW! FORT PITT CAPITAL TOTAL RETURN FUND A Series of Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-688-8775 Dear Shareholder: Please take a moment to read this letter and the enclosed proxy statement about an important matter pertaining to your investment.Fort Pitt Capital Group, Inc. has served as the investment adviser to the Fort Pitt Capital Total Return Fund (the “Fund”), a series of Advisors Series Trust (the “Trust”), since its inception.On October 1, 2015, Fort Pitt Capital Group, Inc. (“Old Fort Pitt”) was acquired by Focus Financial Partners, LLC (“Focus”), a Delaware limited liability company that is a strategic and financial investor in independently-managed wealth management firms (the “Transaction”).Pursuant to the Transaction, Old Fort Pitt sold all of its assets and assigned all of its responsibilities to Fort Pitt Capital Group, LLC (“New Fort Pitt”), a newly-formed Delaware limited liability company and an indirect wholly-owned subsidiary of Focus.The employees of Old Fort Pitt have become employees of New Fort Pitt and the former owners of Old Fort Pitt have become officers of New Fort Pitt.As officers of New Fort Pitt, these individuals will continue to provide the day-to-day portfolio management of the Fund. As a result, the Transaction is not expected to result in any change in the way your Fund is managed or in the persons responsible for the management of the Fund and there will be no increase in any fees or expenses you pay as a shareholder in the Fund as a result of the Transaction. Under current law, the Transaction results in an assignment and termination of the Fund’s investment advisory agreement with Old Fort Pitt in accordance with the Investment Company Act of 1940, as amended.In order to keep the current management team in place, it is required that shareholders approve a new advisory agreement with New Fort Pitt.This agreement will be substantially identical to the current advisory agreement.Pending shareholder approval of the new agreement, New Fort Pitt will serve as investment adviser to the Fund under an interim investment advisory agreement. Therefore, I am writing to ask for your prompt vote for the approval of a new investment advisory agreement between the Trust, on behalf of the Fund, and New Fort Pitt.The new investment advisory agreement will replace the current interim investment advisory agreement and will not result in any change in the Fund’s investment strategies or in the way the Fund is managed.There will be no change in the advisory fees paid to New Fort Pitt and fees and expenses are not expected to increase as a result of this Transaction.This package contains information about the proposal to approve the new investment advisory agreement. The proposal has been carefully reviewed by the Trust’s Board of Trustees.The Board of Trustees recommends that you vote FOR the proposal.It is very important that we receive your vote before January 15, 2016.I appreciate your participation and prompt response in this matter. Sincerely, /s/ Charles A. Smith Charles A. Smith Executive Vice President and Chief Investment Officer Fort Pitt Capital Group, Inc. Voting is quick and easy.Everything you need is enclosed.To cast your vote: · PHONE: Call the toll-free number on your proxy card.Enter the control number on your proxy card and follow the instructions. · INTERNET: Visit the website indicated on your proxy card.Enter the control number on your proxy card and follow the instructions. · MAIL: Complete the proxy card(s) enclosed in this package.BE SURE TO SIGN EACH CARD before mailing it in the postage-paid envelope. Important information to help you understand and vote on the proposal: Please read the full text of the proxy statement.Below is a brief overview of the proposal to be voted upon.Your vote is important. What is this document and why did you send it to me? We are sending this document to you for your use in connection with Advisor Series Trust’s (the “Trust”) solicitation of your vote to approve the new investment advisory agreement between the Trust, on behalf of the Fort Pitt Capital Total Return Fund (the “Fund”), and Fort Pitt Capital Group, LLC (“New Fort Pitt”), a Delaware limited liability company and an indirect, wholly-owned subsidiary of Focus Financial Partners, LLC (Focus”).Fort Pitt Capital Group, Inc. (“Old Fort Pitt”), the Fund’s current investment adviser, has sold all of its assets and assigned all of its contractual responsibilities to New Fort Pitt on October 1, 2015.Although the new investment advisory agreement will be with New Fort Pitt, the same portfolio manager of the Fund from Old Fort Pitt is an officer of New Fort Pitt and has committed to continue to manage the Fund through a long-term management agreement (“Management Agreement”).Approval of the new investment advisory agreement would appoint New Fort Pitt as the investment adviser for the Fund; however, the day-to-day management of the Fund is expected to remain unchanged.This document includes a Notice of Special Meeting of Shareholders, a Proxy Statement, and a Proxy Card. At a meeting of the Trust’s Board of Trustees (the “Board”) held on September 17-18, 2015, the Board approved a new investment advisory agreement between New Fort Pitt and the Trust, on behalf of the Fund (the “New Investment Advisory Agreement”). What am I being asked to vote on? You are being asked to vote to approve the New Investment Advisory Agreement between New Fort Pitt and the Trust on behalf of the Fund. Effective on October 1, 2015, the assets and contractual responsibilities of Old Fort Pitt, a Pennsylvania corporation equally owned among three principals (the “Owners”), were sold and assigned to New Fort Pitt, a newly-formed Delaware limited liability company and an indirect, wholly-owned subsidiary of Focus (the “Transaction”).Under current law, the completion of the Transaction constituted an assignment of the Fund’s present investment advisory agreement with Old Fort Pitt and triggered an automatic termination of the advisory agreement. Before the Transaction was completed, the Board approved an interim investment advisory agreement (the “Interim Investment Advisory Agreement”) between the Trust and New Fort Pitt at a meeting held on September 17-18, 2015, so that the Owners, who were now officers of New Fort Pitt, could continue to manage the Fund after the Transaction.Under Rule15a-4 of the Investment Company Act of 1940, as amended (the “1940 Act”), the Interim Investment Advisory Agreement will allow the Fund 150 days to obtain shareholder approval of a permanent investment advisory agreement.The terms of the Interim Investment Advisory Agreement are substantially identical to the terms of Old Fort Pitt’s prior investment advisory agreement.Additionally, under the Interim Investment Advisory Agreement, management fees earned by New Fort Pitt are held in an escrow account until shareholder approval of the New Investment Advisory Agreement between New Fort Pitt and the Trust, on behalf the Fund.The Board approved the New Investment Advisory Agreement with New Fort Pitt, on behalf of the Fund, to replace the Interim Investment Advisory Agreement, at an in-person meeting held on September 17-18, 2015, subject to shareholder approval. Q&A 1 Accordingly, the Fund is seeking shareholder approval of the New Investment Advisory Agreement in order to replace the existing Interim Investment Advisory Agreement and to allow New Fort Pitt to continue as the Fund’s investment adviser on a permanent basis.If Fund shareholders do not approve a New Investment Advisory Agreement with New Fort Pitt, the Board will have to consider other alternatives for the Fund. How will my approval of the proposal affect the management and operation of the Fund? The Fund’s investment strategies will not change as a result of the New Investment Advisory Agreement.The same management team is expected to continue to manage the Fund’s portfolio.Mr. Charles A. Smith, a principal of Old Fort Pitt, is the portfolio manager responsible for the day-to-day management of the Fund, has managed the Fund since inception and will continue to manage the Fund under the New Investment Advisory Agreement. How will my approval of the proposal affect the expenses of the Fund? The proposed approval of the New Investment Advisory Agreement with New Fort Pitt will not result in an increase of the investment advisory fee paid by the Fund or in the Fund’s total expenses. What are the primary reasons for the selection of New Fort Pitt as the investment adviser of the Fund? The Board weighed a number of factors in reaching its decision to allow New Fort Pitt to serve as the investment adviser for the Fund, including the history, reputation, qualifications and resources of New Fort Pitt and its senior management, the fact that the Fund’s current portfolio manager would continue to provide the day-to-day management of the Fund, and the fact that the current Chief Compliance Officer (“CCO”) and compliance program of Old Fort Pitt has become the CCO and compliance program of New Fort Pitt.The Board considered that the Owners of Old Fort Pitt would receive significant compensation from Focus in connection with the Transaction, including cash, equity in Focus and payments under a long-term management agreement between New Fort Pitt and a new company majority-owned by the principals of Old Fort Pitt.The Board also considered that the Transaction will not result in an increase in the Fund’s advisory fees or in the fees and expenses paid by shareholders in the Fund and that all costs incurred by the Fund as a result of this change in control would be borne by Old Fort Pitt, not the Fund’s shareholders.In addition, New Fort Pitthas contractually agreed to waive its advisory fees and/or reimburse expenses of the Fund to the extent necessary to ensure that the Fund’s total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses) do not exceed the Fund’s current expense limitation (the “Expense Cap”) for a period of at least two years.The agreement by New Fort Pitt to waive advisory fees and/or reimburse expenses of the Fund will continue until at least February 27, 2018.New Fort Pitt may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Cap, which includes fees waived or expenses paid for the benefit of the Fund prior to the Transaction.Other expected benefits include providing continuity in the portfolio management of the Fund, including retaining the current personnel, maintaining the current relationships with third-party vendors, and avoiding the costs of finding a new investment adviser.The Board also considered that no changes to the senior management of New Fort Pitt, as successor to Old Fort Pitt, are anticipated in connection with the Transaction. Q&A 2 Are there any material differences between the prior investment advisory agreement with Old Fort Pitt and the proposed New Investment Advisory Agreement? No.There are no material differences between the prior investment advisory agreement and the proposed New Investment Advisory Agreement, other than their effective dates and termination provisions. Has the Board approved the proposal? Yes.The Board has approved the proposal set forth herein, and recommends that shareholders also vote to approve the proposal. Who is AST Fund Solutions, Inc.? AST Fund Solutions, Inc.is a third-party proxy vendor that the Fund has engaged to contact shareholders and record proxy votes.In order to hold a shareholder meeting, a quorum must be reached.If a quorum is not attained, the meeting must adjourn to a future date.Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to call you to solicit your vote. Who is paying for this proxy mailing and for the other expenses and solicitation costs associated with this shareholder meeting? The expenses incurred in connection with preparing the proxy statement and its enclosures and all related legal and solicitation expenses will be paid by Old Fort Pitt. Who is eligible to vote? Shareholders of record of the Fund as of the close of business on October 21, 2015 (the “Record Date”) are entitled to be present and to vote at the special meeting of shareholders (the “Special Meeting”) or any adjournment thereof.Shareholders of record of the Fund at the close of business on the Record Date will be entitled to cast one vote for each full share and a fractional vote for each fractional share they hold on the proposal presented at the Special Meeting. How is a quorum for the Special Meeting established? The presence of 40% of the outstanding shares entitled to vote of the Fund constitutes a quorum for the Special Meeting for the Fund.Proxies returned for shares that represent broker non-votes, and shares whose proxies reflect an abstention on any item, are all counted as shares present and entitled to vote for purposes of determining whether the required quorum of shares exists.However, since such shares are not voted in favor of the proposal, they have the effect of counting as a vote AGAINST the proposal.If a quorum is not present for the Fund at the Special Meeting, or if a quorum is present at the Special Meeting but sufficient votes to approve the proposal are not received on behalf of the Fund, or if other matters arise requiring shareholder attention, persons named as proxy agents may propose one or more adjournments of the Special Meeting to permit further solicitation of proxies with respect to the Fund. What vote is required to approve the proposal? Approval of the New Investment Advisory Agreement with New Fort Pitt with respect to the Fund requires the vote of the “majority of the outstanding voting securities” of the Fund.Under the 1940 Act, a “majority of the outstanding voting securities” is defined as the lesser of:(1)67% or more of the voting securities of the Fund entitled to vote present in person or by proxy at the Special Meeting, if the holders of more than 50% of the outstanding voting securities entitled to vote thereon are present in person or represented by proxy; or (2)more than 50% of the outstanding voting securities of the Fund entitled to vote thereon. Q&A 3 How do I vote my shares? Although you may attend the Special Meeting and vote in person, you do not have to.You can vote your shares by completing and signing the enclosed proxy card and mailing it in the enclosed postage-paid envelope.You may also vote by touch-tone telephone by calling the toll-free number printed on your proxy card and following the recorded instructions. In addition, you may vote through the Internet by visiting the Internet address printed on your proxy card and following the on-line instructions.If you need any assistance, or have any questions regarding the proposal or how to vote your shares, please call AST Fund Solutions at [ ].Representatives are available to assist you Monday through Friday, 9 a.m. to 10p.m., Eastern Time. If you simply sign and date the proxy card but do not indicate a specific vote, your shares will be voted FOR the proposal and to grant discretionary authority to the persons named in the card as to any other matters that properly come before the Special Meeting.Abstentions will be treated as votes AGAINST the proposal. Shareholders who execute proxies may revoke them at any time before they are voted by (1)filing with the Fund a written notice of revocation, (2)timely voting a proxy bearing a later date or (3)by attending the Special Meeting and voting in person. Please complete, sign and return the enclosed proxy card in the enclosed envelope.You may vote your proxy by Internet or telephone in accordance with the instructions set forth on the enclosed proxy card.No postage is required if mailed in the United States. Q&A 4 FORT PITT CAPITAL TOTAL RETURN FUND A Series of Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-688-8775 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS A special meeting of shareholders (the “Special Meeting”) of the Fort Pitt Capital Total Return Fund (the “Fund”), a series of Advisors Series Trust (the “Trust”), will be held at the offices of the Fund’s administrator, U.S.Bancorp Fund Services, LLC, 615East Michigan Avenue, Milwaukee, Wisconsin 53202, on January 15, 2016, at 11:00 a.m., Central Time. The purpose of the Special Meeting is to consider and act upon the following proposal and to transact such other business as may properly come before the Special Meeting or any adjournments thereof: 1. to approve an Investment Advisory Agreement between Fort Pitt Capital Group, LLC and the Trust, on behalf of the Fund. 2. to transact such other business as may properly come before the Special Meeting or any adjournments thereof. The Trust’s Board of Trustees has fixed the close of business on October 21, 2015 as the record date for the determination of the shareholders entitled to notice of, and to vote at, the Special Meeting and any adjournments thereof. By order of the Board of Trustees, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Secretary November 11, 2015 Your vote is important – please vote your shares promptly. Shareholders are invited to attend the Special Meeting in person.Any shareholder who does not expect to attend the Special Meeting is urged to vote using the touch-tone telephone or Internet voting instructions found on the enclosed proxy card or indicate voting instructions on the enclosed proxy card, date and sign it, and return it in the envelope provided, which needs no postage if mailed in the United States.In order to avoid unnecessary expense, we ask your cooperation in responding promptly, no matter how large or small your holdings may be. PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS OF THE FORT PITT CAPITAL TOTAL RETURN FUND A Series of Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-688-8775 TO BE HELD ON JANUARY 15, 2016 This Proxy Statement is furnished in connection with a solicitation of proxies made by, and on behalf of, the Board of Trustees (the “Board”) of Advisors Series Trust (the “Trust”) and its series, the Fort Pitt Capital Total Return Fund (the “Fund”), and at any adjournments thereof (the “Special Meeting”), to be held on January 15, 2016 at 11:00a.m., Central Time, at the offices of the Fund’s administrator, U.S.Bancorp Fund Services, LLC, 615East Michigan Avenue, Milwaukee, Wisconsin 53202. Shareholders of record at the close of business on the record date, established as October 21, 2015 (the “Record Date”), are entitled to notice of, and to vote at, the Special Meeting.This Proxy Statement is expected to be mailed to shareholders on or about November 18, 2015.The Special Meeting is being held to vote on the following proposal and to transact such other business as may properly come before the Special Meeting or any adjournments thereof: PROPOSAL: To Approve an Investment Advisory Agreement between Fort Pitt Capital Group, LLC and the Trust, on behalf of the Fund. Shareholders of the Fund are being asked to approve a new investment advisory agreement between Fort Pitt Capital Group, LLC (“New Fort Pitt”) and the Trust on behalf of the Fund. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on January 15, 2016: The Notice of Special Meeting and Proxy Statement are available at [ ] To obtain directions to attend the Special Meeting, please call 1-866-688-8775.For a free copy of the Fund’s latest annual and semi-annual report, call 1-866-688-8775 or visit the Fund’s website at www.FortPittCapitalFunds.com, or write to the Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701. Background Fort Pitt Capital Group, Inc. (“Old Fort Pitt”) has served as the investment adviser to the Fund since its inception.On October 1, 2015, Old Fort Pitt sold all of its assets and assigned all of its contractual responsibilities to Fort Pitt Capital Group, LLC (“New Fort Pitt”), a newly-formed Delaware limited liability company and an indirect wholly-owned subsidiary of Focus Financial Partners, LLC (“Focus”), a Delaware limited liability company that is a strategic and financial investor in independently-managed wealth management firms (the “Transaction”).Pursuant to the Transaction, the owners of Old Fort Pitt (“Owners”) have become officers of New Fort Pitt and also formed a new Delaware limited liability company (“Management Co.”) majority-owned by them.As officers of New Fort Pitt and pursuant to a long-term management agreement (“Management Agreement”) between New Fort Pitt and Management Co, the Owners will continue to provide day-to-day management of the Fund. 1 Under the Investment Company Act of 1940, as amended (the “1940Act”), an investment advisory agreement automatically terminates when the advisory agreement is assigned to another party.The Transaction resulted in an assignment of the Fund’s present investment advisory agreement to New Fort Pitt and therefore terminated the agreement.In order to provide for the continued management of the Fund after the Transaction, the Board, including a majority of Trustees who are not “interested persons,” (the “Independent Trustees”) as that term is defined under the 1940 Act, approved an interim investment advisory agreement (“Interim Investment Advisory Agreement”) between the Trust and New Fort Pitt at an in-person meeting on September 17-18, 2015.Under Rule 15a-4 of the 1940 Act, the Interim Investment Advisory will allow the Fund 150 days to obtain shareholder approval of a permanent agreement.The terms of the Interim Investment Advisory Agreement are substantially identical to the terms of Old Fort Pitt’s recently terminated investment advisory agreement except for the effective date and termination provisions of the agreement.Additionally, under the Interim Investment Advisory Agreement, management fees earned by New Fort Pitt are held in an escrow account until shareholders approve the new advisory agreement with New Fort Pitt as the new investment adviser is obtained. At the meeting of the Board held on September 17-18, 2015, the Board voted to approve the proposed new investment advisory agreement (the “New Investment Advisory Agreement”) between New Fort Pitt and the Trust, on behalf of the Fund, retaining New Fort Pitt as investment adviser for the Fund.The Board also voted to recommend that shareholders approve the New Investment Advisory Agreement.The terms of the New Investment Advisory Agreement are substantially the same as the terms of Old Fort Pitt recently terminated investment advisory agreement except for the commencement date and termination of the agreement. Accordingly, the Fund needs shareholder approval to allow New Fort Pitt to act as its investment adviser on a permanent basis.If the Fund’s shareholders do not approve New Fort Pitt as the investment adviser for the Fund, then the Board will have to consider other alternatives for the Fund upon the expiration of the Interim Investment Advisory Agreement. Legal Requirements in Approving the Interim and New Investment Advisory Agreement To avoid disruption of the Fund’s investment management and after considering the potential benefits to shareholders of retaining New Fort Pitt as the Fund’s investment adviser, as discussed more fully below, the Board approved the Interim Investment Advisory Agreement.In doing so, the Board has determined that it was prudent to act pursuant to the requirements of Rule15a-4 under the 1940Act.Under Rule15a-4, an adviser can serve pursuant to an interim advisory agreement for up to 150 days while a Fund seeks shareholder approval of a new investment advisory agreement. The Interim Investment Advisory Agreement currently in effect will terminate upon the sooner to occur of (1)February 15, 2016, or (2)the approval by the Fund’s shareholders of the proposed New Investment Advisory Agreement.Under the Interim Investment Advisory Agreement, the advisory fees earned by New Fort Pitt during this interim period will be held in an interest-bearing escrow account at U.S.Bank, N.A.Fees that are paid to the escrow account, including interest earned, will be paid to New Fort Pitt if Fund shareholders approve the New Investment Advisory Agreement within 150days of the date of the Interim Investment Advisory Agreement.If shareholders of the Fund do not approve the New Investment Advisory Agreement within 150 days of the date of the Interim Investment Advisory Agreement, then New Fort Pitt will be paid, out of the escrow account, the lesser of: (1)any costs incurred in performing the Interim Investment Advisory Agreement, plus interest earned on the amount while in escrow; or (2)the total amount in the escrow account, plus interest. 2 The form of the New Investment Advisory Agreement is attached hereto as ExhibitA.The terms of the New Investment Advisory Agreement are substantially identical to the terms of the prior investment advisory agreement dated July 15, 2011 (the “Prior Investment Advisory Agreement”) with respect to services to be provided by Old Fort Pitt.The Prior Investment Advisory Agreement was last submitted to the shareholders of the Fund for approval on July 14, 2011, and was effective with respect to the Fund upon the Fund’s commencement of operations as a series of the Trust. The Board last approved the continuance of the prior Investment Advisory Agreement at a meeting held on December 2-4, 2014. The New Investment Advisory Agreement and the Prior Investment Advisory Agreement have identical fee structures.There are no material differences between the two agreements, other than their effective dates and termination provisions.The material terms of the New Investment Advisory Agreement and the Prior Investment Advisory Agreement are compared below in the “Summary of the New Investment Advisory Agreement and Prior Investment Advisory Agreement” section. The New Investment Advisory Agreement will take effect upon shareholder approval.If shareholders do not approve the New Investment Advisory Agreement with respect to the Fund, then New Fort Pitt will not be permitted to serve as the Fund’s investment adviser after the expiration of the Interim Investment Advisory Agreement, and the Board will have to consider other alternatives for the Fund. Other Legal Requirements under the 1940 Act Section 15(f) of the 1940 Act provides that, when a transaction, such as the one between the owners of Old Fort Pitt and Focus, occurs, the investment adviser or any of its affiliated persons may receive any amount or benefit in connection with the change in control as long as two conditions are satisfied.The first condition specifies that no “unfair burden” may be imposed on the mutual fund as a result of the transaction relating to the change of control, or any express or implied terms, conditions or understandings.In order to avoid an “unfair burden” on the Fund, New Fort Pitt has contractually agreed to waive its advisory fees and/or reimburse expenses of the Fund to the extent necessary to ensure that the Fund’s total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses) do not exceed the Fund’s current expense limitations (the “Expense Cap”) for a period of at least two years.The agreement by New Fort Pitt to waive advisory fees and/or reimburse expenses of the Fund will continue until at least February 27, 2018 under a new operating expenses limitation agreement between New Fort Pitt and the Trust, on behalf of the Fund.New Fort Pitt may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Caps, which includes fees waived or expenses paid for the benefit of the Fund prior to the Transaction. The second condition specifies that, during the three-year period immediately following consummation of the transaction, at least 75% of a fund’s board of trustees must be independent trustees.Currently, the Board of Trustees of the Trust meets this 75% requirement and it will continue to meet this requirement for the required three-year period. Compensation Paid to New Fort Pitt Under the Prior Investment Advisory Agreement, Old Fort Pitt was entitled to receive a monthly advisory fee computed at an annual rate of 1.00% of the Fund’s average daily net assets in return for the services provided by Old Fort Pitt as investment adviser to the Fund.The fee structure under the New Investment Advisory Agreement with New Fort Pitt will be identical to the fee structure under the Prior Investment Advisory Agreement.For the fiscal year ended October 31, 2015, the Fund paid Old Fort Pittinvestment advisory fees in the amounts shown below. 3 In connection with the Prior Investment Advisory Agreement, Old Fort Pitt contractually agreed to an operating expense limitation that limited the Fund’s total annual operating expenses to 1.24% of average daily net assets.The expense limitation will continue in effect under the New Investment Advisory Agreement with New Fort Pitt until at least February 27, 2018. Management Fees Paid to Old Fort Pitt for the Fiscal Year Ended October 31, 2015 Advisory Fees Accrued Fee Waiver and Expense Reimbursement Net Advisory Fees Paid $[] $[] $[] Information about Fort Pitt Capital Group, LLC Fort Pitt Capital Group, LLC (the “Advisor”), located at 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220, serves as the Fund’s investment adviser.The Advisor is registered as an investment adviser with the U.S. Securities and Exchange Commission.The Advisor is responsible for managing the investment of the Fund’s portfolio of securities.The Advisor identifies companies for investment, determines when securities should be purchased or sold by the Fund and selects brokers or dealers to execute transactions for the Fund’s portfolio. The Advisor currently manages approximately $[] of client assets, of which approximately $[] is invested in equity securities as of [October 31, 2015].The Advisor’s clients include families, individuals, foundations and other organizations or entities.The Advisor was formed in 2015 in order to acquire and succeed the business of Fort Pitt Capital Group, Inc., founded in 1995.The Advisor is an indirect, wholly-owned subsidiary of Focus Financial Partners, LLC, located at 825 Third Avenue, 27th Floor, New York, New York, 10022,a strategic and financial investor in independently-managed wealth management firms. The following table sets forth the name, position and principal occupation of each current principal officer of the Advisor, each of whom can be located through the Advisor’s principal office location. Name Position/Principal Occupation Charles A. Smith Executive Vice President and Chief Investment Officer Theodore Bovard Chief Compliance Officer Michael Blehar Managing Director The following table sets forth the name of each person who owns of record, or beneficially, 10% of more of the outstanding voting securities of the Advisor as of October 21, 2015, each of whom can be located through the Advisor’s principal office location. Name % of Voting Securities Held [] []% 4 Summary of the New Investment Advisory Agreement and the Prior Investment Advisory Agreement A copy of the proposed New Investment Advisory Agreement is attached hereto as ExhibitA.The following description is only a summary.You should refer to ExhibitA for the New Investment Advisory Agreement, as the description set forth in this Proxy Statement of the New Investment Advisory Agreement is qualified in its entirety by reference to ExhibitA.The investment advisory services to be provided by New Fort Pitt under the New Investment Advisory Agreement and the fee structure are identical to the services currently provided by Old Fort Pitt and the fee structure under the Prior Investment Advisory Agreement. For the purposes of this section, the “Advisor” constitutes both Old Fort Pitt under the Prior Investment Advisory Agreement and New Fort Pitt under the New Investment Advisory Agreement. Advisory Services. Both the New Investment Advisory Agreement and the Prior Investment Advisory Agreement state that, subject to the supervision and direction of the Board, the Advisor will provide for the overall management of the Fund including: (i)furnish the Fund with advice and recommendations with respect to the investment of the Fund’s assets and the purchase and sale of portfolio securities for the Fund, including the taking of such steps as may be necessary to implement such advice and recommendations (i.e., placing the orders); (ii)manage and oversee the investments of the Fund, subject to the ultimate supervision and direction of the Board; (iii)vote proxies for the Fund, file ownership reports under Section13 of the Securities Exchange Act of 1934 for the Fund, and take other actions on behalf of the Fund; (iv)maintain the books and records required to be maintained by the Fund except to the extent arrangements have been made for such books and records to be maintained by the administrator or another agent of the Fund; (v)furnish reports, statements and other data on securities, economic conditions and other matters related to the investment of the Fund’s assets which the Fund’s administrator or distributor or the officers of the Trust may reasonably request; and (vi)render to the Board such periodic and special reports with respect to the Fund’s investment activities as the Board may reasonably request, including at least one in-person appearance annually before the Board. Brokerage.Both the New Investment Advisory Agreement and the Prior Investment Advisory Agreement provide that the Advisor shall be responsible for decisions to buy and sell securities for the Fund, for broker-dealer selection and for negotiation of brokerage commission rates, provided that the Advisor shall not direct orders to an affiliated person of the Advisor without general prior authorization to use such affiliated broker or dealer from the Board.The Advisor’s primary consideration in effecting a securities transaction will be execution at the most favorable price.In selecting a broker-dealer to execute each particular transaction, the Advisor may take the following into consideration: the best net price available; the reliability, integrity and financial condition of the broker-dealer; the size of and difficulty in executing the order; and the value of the expected contribution of the broker-dealer to the investment performance of the Fund on a continuing basis.The price to the Fund in any transaction may be less favorable than that available from another broker-dealer if the difference is reasonably justified by other aspects of the portfolio execution services offered. Payment of Expenses.Under both the New Investment Advisory Agreement and the Prior Investment Advisory Agreement, the Advisor is responsible for providing the personnel, office space and equipment reasonably necessary for the operation of the Fund, the expenses of printing and distributing copies of the Fund’s prospectus, statement of additional information, and sales and advertising materials to prospective investors, the costs of any special Board meetings or shareholder meetings convened for the primary benefit of the Advisor, and any costs of liquidating or reorganizing the Fund. 5 The Fund is responsible for all of its own expenses, except for those specifically assigned to the Advisor under the investment advisory agreement, including but not limited to: fees and expenses incurred in connection with the issuance, registration and transfer of its shares; brokerage and commission expenses; all fees and expenses related to Fund custody, shareholder services and Fund accounting; interest charges on any borrowings; costs and expenses of pricing and calculating its daily net asset value and of maintaining its books; insurance premiums on property or personnel of the Fund which inure to its benefit; the cost of preparing and printing regulatory documents and other communications for distribution to existing shareholders; legal, auditing and accounting fees; fees and expenses (including legal fees) of registering and maintaining registration of its shares for sale; all expenses of maintaining and servicing shareholder accounts, and all other charges and costs of its operation plus any extraordinary and non-recurring expenses. Management Fees.Both the New Investment Advisory Agreement and Prior Investment Advisory Agreement contain an identical fee structure based on the Fund’s average daily net assets. Duration and Termination.The Prior Investment Advisory Agreement provided that the agreement would become effective at the time the Fund commenced operations.The New Investment Advisory Agreement provides that the agreement will become effective at the time the Fund receives an affirmative vote of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund.Both the Prior Investment Advisory Agreement and the New Investment Advisory Agreement provide that the agreements will continue in effect for a period of two years, unless sooner terminated, and that they shall continue in effect for successive annual periods, with such continuation to be approved at least annually by the Board or by the vote of a majority of the outstanding securities of the Fund.The Prior Investment Advisory Agreement provided that it may be terminated at any time, on 60days’ prior written notice, by the Fund (by vote of the Board or by the vote of a majority of the outstanding voting securities of the Fund) without the payment of any penalty, or by Old Fort Pitt at any time, without the payment of any penalty, upon 60days’ prior written notice.The New Investment Advisory Agreement may be terminated at any time, with or without cause, by the Fund (by vote of the Board or by the vote of a majority of the outstanding voting securities of the Fund) without the payment of any penalty, or by New Fort Pitt at any time, without the payment of any penalty, upon 30days’ prior written notice. Limitation on Liability and Indemnification.Both the New Investment Advisory Agreement and the Prior Investment Advisory Agreement provide that, in the absence of willful misfeasance, bad faith, negligence, or reckless disregard of the duties imposed on the Advisor by the agreement, the Advisor will not be subject to liability to the Trust or the Fund for any act or omission in the course of, or connected with, rendering services under the agreement or for any losses sustained in the purchase, holding or sale of any security of the Fund. Board Recommendation of Approval The Board of Trusteesconsidered that the New Investment Advisory Agreement is substantially identical to the Prior Investment Advisory Agreement, except for the effective date and termination provisions, and concluded that the terms and conditions of the New Investment Advisory Agreement are fair to, and in the best interests of, the Fund and its shareholders.In so concluding, the Board took into account a number of factors, including the Advisor’s representations that the Transaction will not result in any change in the services provided by the Advisor to the Fund; there will be no change in the day-to-day management responsibilities of the Fund’s portfolio management teams or to the employees of the Advisor who determine the Fund’s overall investment strategies, portfolio allocations and risk parameters; and the Transaction is not expected to result in any change in the day-to-day business operations of the Advisor.The Board noted that Mr. Charles Smith is the portfolio manager responsible for the day-to-day management of the Fund, has managed the Fund since inception and will continue to manage the Fund under the New Investment Advisory Agreement. 6 The Board also took into consideration, among other things, the nature, extent and quality of the services to be provided by the Advisor under the New Investment Advisory Agreement.The Board considered the Advisor’s specific responsibilities in all aspects of day-to-day management of the Fund.The Board considered the qualifications, experience and responsibilities of the portfolio manager, as well as the responsibilities of other key personnel of the Advisor that would be involved in the day-to-day activities of the Fund.The Board also considered the resources and compliance structure of the Advisor, including information regarding its compliance program, its chief compliance officer and the Advisor’s compliance record and disaster recovery/business continuity plan.The Board also considered the Advisor’s business plan, noting that the Advisor currently manages other accounts with substantially similar objectives, policies, strategies and risks as the Fund.After discussion, the Board concluded that the Advisor has the quality and depth of personnel, resources, investment methods and compliance policies and procedures essential to performing its duties under the New Investment Advisory Agreement and that the nature, overall quality and extent of such management services will be satisfactory. In assessing the quality of the portfolio management delivered by the Advisor, the Board reviewed the short-term and long-term performance of the Fund as of June 30, 2015 on both an absolute basis, and in comparison to appropriate securities benchmarks and its peer funds utilizing Lipper and Morningstar classifications.While the Board considered both short-term and long-term performance, it placed greater emphasis on longer term performance.When reviewing performance against the comparative peer group universe, the Board took into account that the investment objectives and strategies of the Fund, as well as their level of risk tolerance, may differ significantly from funds in the peer universe. The Board noted that the Fund’s performance, with regard to its Lipper comparative universe and its Morningstar comparative universe, was below its peer group median and peer group average for all relevant periods. The Board also considered any differences in performance between similarly managed accounts and the performance of the Fund, noting that the Fund outperformed the similarly managed composites for the one-year, three-year, five-year and since inception periods and underperformed for the ten-year period, and reviewed the performance of the Fund against a broad-based securities market benchmark. The Trustees then discussed the expected costs of the services to be provided by the Advisor and the structure of the Advisor’s fees under the New Investment Advisory Agreement.In considering the advisory fees and anticipated total fees and expenses of the Fund, the Board reviewed and compared the each Fund’s anticipated fees and expenses to those funds in its Lipper peer group, as well as the fees and expenses for similar types of accounts managed by the Advisor.The Board viewed such information as a whole as useful in assessing whether the Advisor would be able to provide services at a cost that was competitive with other similar funds and consistent with an arm’s length bargaining process.The Trustees also took into account the proposed expense waivers. The Board noted that the Advisor was agreeing to waive its advisory fee and reimburse the Fund for certain of its expenses to the extent necessary to maintain an annual expense ratio (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) of 1.24% for shares of the Fund.The Board also considered that the Advisor has the ability to request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Cap, which includes fees waived or expenses paid for the benefit of the Fund prior to the change in control of the Advisor. 7 The Board noted that the Fund’s total expense ratio was above the peer group median and peer group average.Additionally, the Board noted that the contractual advisory fee was significantly above its peer group median and peer group average.The Board also considered that after advisory fee waivers and the reimbursement of Fund expenses necessary to maintain the Expense Cap, the net advisory fee received by the Advisor from the Fund during the most recent fiscal period was above the peer group median and peer group average.The Board considered that the management fee charged to the Fund was generally within the range of the fees charged by the Advisor to its separately managed account clients. The Board determined that it would continue to monitor the appropriateness of the advisory fee for the Fund and concluded that, at this time, the fee to be paid to the Advisor was fair and reasonable. The Board also considered economies of scale that would be expected to be realized by the Advisor as the assets of the Fund grow.The Board noted that the Advisor would be contractually agreeing to reduce its advisory fees or reimburse Fund expenses indefinitely, but in no event for less than an initial two-year term and subsequent terms of one year, so that the Fund does not exceed the Expense Cap.The Board noted that at current asset levels, it did not appear that there were additional significant economies of scale being realized by the Advisor that should be shared with shareholders and concluded that it would continue to monitor economies of scale in the future as circumstances changed and assuming asset levels continued to increase. The Board then considered the profits expected to be realized by the Advisor from its relationship with the Fund.The Board reviewed the Advisor’s financial information and took into account both the expected direct benefits and the indirect benefits to the Advisor from advising the Fund.The Board considered the expected profitability to the Advisor from its relationship with the Fund and considered any additional benefits that may be derived by the Advisor from its relationship with the Fund; noting that the Advisor does not utilize “soft dollars,” Rule 12b-1 fees, or shareholder servicing plan fees.The Board also reviewed information regarding fee offsets for separate accounts invested in the Fund and determined that the Advisor was not receiving an advisory fee both at the separate account and at the Fund level for these accounts, and as a result was not receiving additional fall-out benefits from these relationships.After such review, the Board determined that the expected profitability to the Advisor with respect to the New Investment Advisory Agreement was not excessive, and that the Advisor should be able to maintain adequate profit levels to support the services it provides to the Fund. The Board also considered that the Adviser was subject to a conflict of interest in making its recommendation. The Board took into account that as a result of the Transaction, the Owners would receive significant payments and other compensation from Focus. No single factor was determinative of the Board’s decision to approve the New Investment Advisory Agreement; rather, the Trustees based their determination on the total mix of information available to them.Based on a consideration of all the factors in their totality, the Trustees determined that the advisory arrangement with the Advisor, including advisory fees, was fair and reasonable to the Fund.The Board, including a majority of Independent Trustees, therefore determined that the approval of the New Investment Advisory Agreement was in the best interests of the Fund and its shareholders. 8 Vote Required Approval of the proposal to approve the New Investment Advisory Agreement requires the vote of the “majority of the outstanding voting securities” of the Fund.Under the 1940 Act, a “majority of the outstanding voting securities” is defined as the lesser of: (1)67% or more of the voting securities of the Fund entitled to vote present in person or by proxy at the Special Meeting, if the holders of more than 50% of the outstanding voting securities entitled to vote thereon are present in person or represented by proxy; or (2)more than 50% of the outstanding voting securities of the Fund entitled to vote thereon Based on all of the foregoing, the Trustees recommend that shareholders of the Fund vote FOR the approval of the New Investment Advisory Agreement. OTHER BUSINESS The Board knows of no other business to be brought before the Special Meeting.However, if any other matters properly come before the Special Meeting, proxies that do not contain specific instructions to the contrary will be voted on such matters in accordance with the judgment of the persons designated therein. SUBMISSION OF SHAREHOLDER PROPOSALS The Fund does not hold annual shareholder meetings.Shareholders wishing to submit proposals for inclusion in a proxy statement for a shareholder meeting should send their written proposals to the Secretary of the Trust, c/o U.S.Bancorp Fund Services, LLC, P.O.Box 701, Milwaukee, Wisconsin 53201-0701.Proposals must be received a reasonable time prior to the date of a meeting of shareholders to be considered for inclusion in the proxy materials for the meeting.Timely submission of a proposal does not, however, necessarily mean the proposal will be included. NOTICE TO BANKS, BROKER-DEALERS AND VOTING TRUSTEES AND THEIR NOMINEES Banks, broker-dealers, voting trustees and their nominees should advise the Fund, in care of U.S.Bancorp Fund Services, LLC, 615East Michigan Street, Milwaukee, Wisconsin 53202, whether other persons are beneficial owners of shares held in their names for which proxies are being solicited and, if so, the number of copies of the Proxy Statement they wish to receive in order to supply copies to the beneficial owners of the respective shares. ADDITIONAL INFORMATION Any Purchases or Sales of Securities of New Fort Pitt Since the beginning of the most recently completed fiscal year, to the best of the knowledge of the Trust, no Trustee has made any purchases or sales of securities of New Fort Pitt or any of its affiliated companies. Voting Securities, Principal Shareholders and Management Ownership Shareholders of the Fund at the close of business on the Record Date, will be entitled to be present and vote at the Special Meeting.As of that date, the Fund had [] shares outstanding. 9 Management Ownership.As of the Record Date, to the best of the knowledge of the Trust, no Trustee of the Trust beneficially owned 1% or more of the outstanding shares of the Fund, and the Trustees and the officers of the Trust, as a group, beneficially owned less than 1% of the outstanding shares of the Fund.The Board is aware of no arrangements, the operation of which at a subsequent date may result in a change in control of the Fund.As of the Record Date, the Independent Trustees, and their respective immediate family members, did not own any securities beneficially or of record in the Advisor, U.S.Bancorp, the parent company of the distributor, or any of their respective affiliates. Control Persons and Principal Shareholders.A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of a Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a Fund or acknowledges the existence of control.As of the Record Date, the following shareholders are known by the Fund to be a control person or principal shareholder of the Fund: Name and Address Parent Company Jurisdiction % Ownership Type of Ownership [] [] [] []% [] [ ] [] [] []% [] Solicitation of Proxies and Voting This solicitation is being made primarily by the mailing of this Proxy Statement, along with a notice of the Special Meeting and proxy card, on or about November 18, 2015.Supplementary solicitations may be made by mail, telephone, telegraph, facsimile, electronic means or personal interview by representatives of the Fund.In addition, AST Fund Solutions, Inc.may be paid on a per-call basis to solicit shareholders by telephone on behalf of the Fund.The Fund may also arrange to have votes recorded by telephone. Voting instructions may be revoked at any time prior to the final vote at the Special Meeting by: (1)written instruction addressed to Jeanine M. Bajczyk, Secretary, Advisors Series Trust, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701; (2)attendance at the Special Meeting and voting in person; or (3)by proper execution and return of a new proxy card (if received in time to be voted).Mere attendance at the Special Meeting will not revoke voting instructions. If the Fund records votes by telephone or through the Internet, it will use procedures designed to authenticate shareholders’ identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions and to confirm that their instructions have been properly recorded.Proxies voted by telephone or through the Internet may be revoked at any time before they are voted in the same manner that proxies voted by mail may be revoked. The Fund expects that, before the Special Meeting, broker-dealer firms holding shares of the Fund in “street name” for their customers will request voting instructions from their customers and beneficial owners.If these instructions are not received by the date specified in the broker-dealer firms’ proxy solicitation materials, these shares will be considered “broker non-votes.”Broker non-votes will be counted as present for purposes of determining quorum, but will not count towards the number of votes in favor of the approval of the New Investment Advisory Agreement, which means they will have the effect of a vote against the proposal.With respect to any other business that may properly come before the Special Meeting, the effect of broker non-votes will be dependent upon the vote that is required to approve such proposal. 10 All proxies solicited by the Board that are properly executed and received by the Fund’s Secretary prior to the Special Meeting, and are not revoked, will be voted at the Special Meeting.Shares represented by such proxies will be voted in accordance with the instructions on the proxies.If no instruction is made on a properly executed proxy, it will be voted FOR the proposal.All shares that are voted and all votes to ABSTAIN will be counted towards establishing a quorum, but abstentions will not count toward the number of votes in favor of approval of the New Investment Advisory Agreement, which means they will have the effect of a vote against the proposal. With respect to shares held in individual retirement accounts (including Traditional, Rollover, SEP, SARSEP, Roth and SIMPLE IRAs), the IRA Custodian will vote those shares for which it has received instructions from shareholders in accordance with such instructions.If IRA shareholders do not vote their shares, the IRA Custodian will vote their shares for them in the same proportion as other IRA shareholders have voted. A quorum for the Fund is 40% of outstanding shares entitled to vote in person or by proxy at the Special Meeting.If a quorum is not present at the Special Meeting for the Fund, or if a quorum is present at the Special Meeting but sufficient votes to approve the proposal are not received, or if other matters arise requiring shareholder attention, the persons named as proxy agents may propose one or more adjournments of the Special Meeting to permit further solicitation of proxies.Any such adjournment will require the affirmative vote of a majority of those shares present at the Special Meeting or represented by proxy for the Fund.When voting on a proposed adjournment, the persons named as proxy agents will vote FOR the proposed adjournment all shares that they are entitled to vote with respect to the proposal, unless directed to vote AGAINST the proposed adjournment. Shareholders of record of the Fund at the close of business on October 21, 2015 will be entitled to vote at the Special MeetingOther than any principal shareholders disclosed above, to the knowledge of the Fund no other shareholder owned of record or beneficially more than 5% of the outstanding shares of the Fund as of October 21, 2015.Each whole share you hold as of the close of business on the Record Date is entitled to one vote, and each fractional share is entitled to a proportionate fractional vote. The Fund expects that the solicitation will be primarily by mail, but also may include telephone solicitations.If the Fund does not receive your proxy by a certain time, you may receive a telephone call from AST Fund Solutions, Inc., Trust officers, employees or agents asking you to vote.The Fund does not reimburse officers of the Trust, or regular employees and agents involved in the solicitation of proxies. The expenses in connection with preparing this Proxy Statement and its enclosures and all related legal expenses and all solicitations will be paid by Old Fort Pitt. Service Providers The Fund’s investment adviser is Fort Pitt Capital Group, LLClocated at 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 1522.The Fund’s administrator, fund accountant, and transfer agent is U.S.Bancorp Fund Services, LLC, located at 615East Michigan Street, Milwaukee, Wisconsin 53202.U.S.Bank, N.A., 1555North RiverCenter Drive, Suite302, Milwaukee, Wisconsin 53212, serves as the Fund’s Custodian.Quasar Distributors, LLC located at 615East Michigan Street, Milwaukee, Wisconsin 53202, serves as the Fund’s principal underwriter. 11 Principal Executive Officers and Trustees of the Trust The following table provides the name, address and principal occupation of the principal executive officers and trustees of the Trust.The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of the Fund.The Board, in turn, elects the officers of the Trust, who are responsible for administering the day-to-day operations of the Trust and its separate series.The current Trustees and officers of the Trust, their ages, positions with the Trust, terms of office with the Trust and length of time served, their principal occupations for the past five years and other directorships are set forth in the table below. Independent Trustees(1) Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years(3) Gail S. Duree (age 69) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since March Director, Alpha Gamma Delta Housing Corporation (collegiate housing management) (2012 to present); Trustee and Chair (2000 to 2012), New Covenant Mutual Funds (1999-2012); Director and Board Member, Alpha Gamma Delta Foundation (philanthropic organization) (2005 to 2011). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund); Independent Trustee from 1999 to 2012, New Covenant Mutual Funds. Donald E. O’Connor (age 79) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since February Retired; former Financial Consultant and former Executive Vice President and Chief Operating Officer of ICI Mutual Insurance Company (until January 1997). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund); Trustee, The Forward Funds (33 portfolios). George J. Rebhan (age 81) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since May Retired; formerly President, Hotchkis and Wiley Funds (mutual funds) (1985 to 1993). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund); Independent Trustee from 1999 to 2009, E*TRADE Funds. 12 Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years(3) George T. Wofford (age 76) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since February Retired; formerly Senior Vice President, Federal Home Loan Bank of San Francisco. 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund). Interested Trustee Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years(3) Joe D. Redwine(4) (age 68) 615 E. Michigan Street Milwaukee, WI 53202 Interested Trustee Indefinite term since September President, CEO, U.S. Bancorp Fund Services, LLC (May 1991 to present). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund). Officers Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Joe D. Redwine (age 68) 615 E. Michigan Street Milwaukee, WI 53202 Chairman and Chief Executive Officer Indefinite term since September President, CEO, U.S. Bancorp Fund Services, LLC (May 1991 to present). Douglas G. Hess (age 48) 615 E. Michigan Street Milwaukee, WI 53202 President and Principal Executive Officer Indefinite term since June Senior Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (March1997 to present). 13 Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Cheryl L. King (age 54) 615 E. Michigan Street Milwaukee, WI 53202 Treasurer and Principal Financial Officer Indefinite term since December Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (October 1998 to present). Kevin J. Hayden (age 44) 615 E. Michigan Street Milwaukee, WI 53202 Assistant Treasurer Indefinite term since September Assistant Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (June 2005 to present). Albert Sosa (age 45) 615 E. Michigan Street Milwaukee, WI 53202 Assistant Treasurer Indefinite term since September Assistant Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (June 2004 to present). Michael L. Ceccato (age 58) 615 E. Michigan Street Milwaukee, WI 53202 Vice President, Chief Compliance Officer and AML Officer Indefinite term since September Senior Vice President, U.S. Bancorp Fund Services, LLC (February 2008 to present). Jeanine M. Bajczyk, Esq. (age 50) 615 E. Michigan Street Milwaukee, WI 53202 Secretary Indefinite term since September Senior Vice President and Counsel, U.S. Bancorp Fund Services, LLC (May 2006 to present). Emily R. Enslow, Esq. (age 28) 615 E. Michigan Street Milwaukee, WI 53202 Assistant Secretary Indefinite term since September Assistant Vice President, U.S. Bancorp Fund Services, LLC (July 2013 - present); Proxy Voting Coordinator and Class Action Administrator, Artisan Partners Limited Partnership (September 2012 – July 2013); Legal Internship, Artisan Partners Limited Partnership (February 2012 – September 2012); J.D. Candidate, Marquette University Law School (2009-2012). The Trustees of the Trust who are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). As of October 31, 2015, the Trust is comprised of [] active portfolio managed by unaffiliated investment advisors.The term “Fund Complex” applies only to the Fund.The Fund does not hold itself out as related to any other series within the Trust for investment purposes, nor does it share the same investment advisor with any other series. “Other Directorships Held” includes only directorships of companies required to register or file reports with the SEC under the Securities Exchange Act of 1934, as amended, (that is, “public companies”) or other investment companies registered under the 1940 Act. Mr. Redwine is an “interested person” of the Trust as defined by the 1940 Act.Mr. Redwine is an interested Trustee of the Trust by virtue of the fact that he is an interested person of Quasar Distributors, LLC which acts as principal underwriter to the series of the Trust. 14 Householding If possible, depending on shareholder registration and address information, and unless you have otherwise opted out, only one copy of this Proxy Statement will be sent to shareholders at the same address.However, each shareholder will receive separate proxy cards.If you would like to receive a separate copy of the Proxy Statement, please call 1-866-688-8775 or write to the Fund c/oU.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701.If you currently receive multiple copies of Proxy Statements or shareholder reports and would like to request to receive a single copy of documents in the future, please call the toll-free number or write to the address above. 15 EXHIBIT A ADVISORS SERIES TRUST INVESTMENT ADVISORY AGREEMENT with Fort Pitt Capital Group, LLC THIS INVESTMENT ADVISORY AGREEMENT is made as of the []th day of January, 2016, by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”), on behalf of the series of the Trust indicated on Schedule A, which may be amended from time to time, (the “Fund”) and the investment adviser of the Fund, Fort Pitt Capital Group, LLC, a Delaware limited liability company (the “Advisor”). WITNESSETH: WHEREAS, the Trust is an open-end management investment company, registered as such under the Investment Company Act of 1940, as amended (the “Investment Company Act”); and WHEREAS, each Fund listed on Schedule A is a series of the Trust having separate assets and liabilities; and WHEREAS, the Advisor is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and is engaged in the business of supplying investment advice as an independent contractor; and WHEREAS, the Trust desires to retain the Advisor to render advice and services to the Fund pursuant to the terms and provisions of this Agreement, and the Advisor desires to furnish said advice and services; NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1.APPOINTMENT OF ADVISOR.The Trust hereby employs the Advisor and the Advisor hereby accepts such employment, to render investment advice and related services with respect to the assets of the Fund for the period and on the terms set forth in this Agreement, subject to the supervision and direction of the Trust’s Board of Trustees (the “Board of Trustees” or “Board”). 2.DUTIES OF ADVISOR. (a)GENERAL DUTIES.The Advisor shall act as investment adviser to the Fund and shall supervise investments of the Fund on behalf of the Fund in accordance with the investment objectives, policies and restrictions of the Fund as set forth in the Fund’s and Trust’s governing documents, including, without limitation, the Trust’s Agreement and Declaration of Trust and By-Laws; the Fund’s prospectus, statement of additional information and undertakings; and such other limitations, policies and procedures as the Trustees may impose from time to time and provide in writing to the Advisor (collectively, the “Investment Policies”).In providing such services, the Advisor shall at all times adhere to the provisions and restrictions contained in the federal securities laws, applicable state securities laws, the Internal Revenue Code of 1986, the Uniform Commercial Code and other applicable law. 1 Without limiting the generality of the foregoing, the Advisor shall: (i) furnish the Fund with advice and recommendations with respect to the investment of the Fund’s assets and the purchase and sale of portfolio securities and other investments for the Fund, including the taking of such steps as may be necessary to implement such advice and recommendations (i.e., placing the orders); (ii) manage and oversee the investments of the Fund, subject to the ultimate supervision and direction of the Trust’s Board of Trustees; (iii) vote proxies for the Fund, and file beneficial ownership reports required by Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), for the Fund; (iv) maintain records relating to the advisory services provided by the Advisor hereunder required to be prepared and maintained by the Advisor or the Fund pursuant to applicable laws; (v) furnish reports, statements and other data on securities, economic conditions and other matters related to the investment of the Fund’s assets which the officers of the Trust may reasonably request; and (vi) render to the Trust’s Board of Trustees such periodic and special reports with respect to the Fund’s investment activities as the Board may reasonably request, including at least one in-person appearance annually before the Board of Trustees.It is understood and agreed that the Advisor shall have no obligation to initiate litigation on behalf of the Fund. (b)BROKERAGE.The Advisor shall be responsible for decisions to buy and sell securities for the Fund, for broker-dealer selection, and for negotiation of brokerage commission rates, provided that the Advisor shall not direct orders to an affiliated person of the Advisor without general prior authorization to use such affiliated broker or dealer from the Trust’s Board of Trustees.In selecting a broker-dealer to execute each particular transaction, the Advisor may take the following factors, among others, into consideration: the best net price available; the reliability, integrity and financial condition of the broker-dealer; the size of and difficulty in executing the order; and the value of the expected contribution of the broker-dealer to the investment performance of the Fund on a continuing basis.The price to the Fund in any transaction may be less favorable than that available from another broker-dealer if the difference is reasonably justified by other aspects of the portfolio execution services offered. Subject to such policies as the Board of Trustees of the Trust may determine and consistent with Section 28(e) of the 1934 Act, the Advisor shall not be deemed to have acted unlawfully or to have breached any duty created by this Agreement or otherwise solely by reason of its having caused the Fund to pay a broker or dealer that provides (directly or indirectly) brokerage or research services to the Advisor an amount of commission for effecting a portfolio transaction in excess of the amount of commission another broker or dealer would have charged for effecting that transaction, if the Advisor determines in good faith that such amount of commission was reasonable in relation to the value of the brokerage and research services provided by such broker or dealer, viewed in terms of either that particular transaction or the Advisor’s overall responsibilities to clients for which it exercises investment discretion.Subject to the same policies and legal provisions, the Advisor is further authorized to allocate the orders placed by it on behalf of the Fund to such brokers or dealers who also provide research or statistical material, or other services, to the Trust, the Advisor, or any affiliate of either.Such allocation shall be in such amounts and proportions as the Advisor shall determine, and the Advisor shall report on such allocations regularly to the Trust, indicating the broker-dealers to whom such allocations have been made and the basis therefor. When the Advisor deems the purchase or sale of a security to be in the best interest of the Fund as well as of other clients, the Advisor, to the extent permitted by applicable laws and regulations, may aggregate orders of the Fund and of those other clients for the purchase or sale of the security.In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Advisor in the manner it considers to be the most equitable and consistent with its fiduciary obligations to the Fund and to such other clients. 2 3. REPRESENTATIONS OF THE ADVISOR. (a)The Advisor shall use its best judgment and efforts in rendering the advice and services to the Fund as contemplated by this Agreement. (b)The Advisor shall maintain all licenses and registrations necessary to perform its duties hereunder in good order. (c)The Advisor shall conduct its operations at all times in conformance with the Advisers Act, the Investment Company Act, and any other applicable state and/or self-regulatory organization regulations. (d)The Advisor shall maintain errors and omissions insurance in an amount at least equal to that disclosed to the Board of Trustees in connection with their approval of this Agreement. 4.INDEPENDENT CONTRACTOR.The Advisor shall, for all purposes herein, be deemed to be an independent contractor, and shall, unless otherwise expressly provided and authorized to do so, have no authority to act for or represent the Trust or the Fund in any way, or in any way be deemed an agent for the Trust or for the Fund.It is expressly understood and agreed that the services to be rendered by the Advisor to the Fund under the provisions of this Agreement are not to be deemed exclusive, and that the Advisor may give advice and take action with respect to other clients, including affiliates of the Advisor, that may be similar or different from that given to the Fund. 5.ADVISOR’S PERSONNEL.The Advisor shall, at its own expense, maintain such staff and employ or retain such personnel and consult with such other persons as it shall from time to time determine to be necessary to the performance of its obligations under this Agreement.Without limiting the generality of the foregoing, the staff and personnel of the Advisor shall be deemed to include any compliance staff and personnel required by the Advisor and reasonably requested by the Board of Trustees. 6.EXPENSES. (a)With respect to the operation of the Fund, the Advisor shall be responsible for (i) the Fund’s organizational expenses; (ii) providing the personnel, office space and equipment reasonably necessary to perform its obligations hereunder; (iii) the expenses of printing and distributing extra copies of the Fund’s prospectus, statement of additional information, and sales and advertising materials (but not the legal, auditing or accounting fees attendant thereto) to prospective investors (but not to existing shareholders) to the extent such expenses are not covered by any applicable plan adopted pursuant to Rule 12b-1 under the Investment Company Act (each, a “12b-1 Plan”); (iv) the costs of any special Board of Trustees meetings or shareholder meetings convened for the primary benefit of the Advisor and attendance at required annual Board meeting; (v) the costs associated with any supplements to the Fund’s registration statement created at the Advisor’s request; and (vi) any costs of liquidating or reorganizing the Fund (unless such cost is otherwise allocated by the Board of Trustees).If the Advisor has agreed to limit the operating expenses of the Fund, the Advisor also shall be responsible on a monthly basis for any operating expenses that exceed the agreed upon expense limit, subject to the terms of such agreement. (b)The Fund is responsible for and has assumed the obligation for payment of all of its expenses, other than as stated in Subparagraph 6(a) above, including but not limited to: fees and expenses incurred in connection with the issuance, registration and transfer of its shares; brokerage and commission expenses; all expenses of transfer, receipt, safekeeping, servicing and accounting for the cash, securities and other property of the Trust for the benefit of the Fund including all fees and expenses of its custodian, shareholder services agent and accounting services agent; interest charges on any borrowings; costs and expenses of pricing and calculating its daily net asset value and of maintaining its books of account required under the Investment Company Act; taxes, if any; a pro rata portion of expenditures in connection with meetings of the Fund’s shareholders and the Board of Trustees that are properly payable by the Fund; salaries and expenses of officers ofthe Trust, including without limitation the Trust’s Chief Compliance Officer, and fees and expenses of members of the Board of Trustees or members of any advisory board or committee who are not members of, affiliated with or interested persons of the Advisor; insurance premiums on property or personnel of the Fund which inure to its benefit, including liability and fidelity bond insurance; the cost of preparing and printing reports, proxy statements, prospectuses and statements of additional information of the Fund or other communications for distribution to existing shareholders which are covered by any 12b-1 Plan; legal, auditing and accounting fees; all or any portion of trade association dues or educational program expenses determined appropriate by the Board of Trustees; fees and expenses (including legal fees) of registering and maintaining registration of its shares for sale under applicable securities laws; all expenses of maintaining and servicing shareholder accounts, including all charges for transfer, shareholder recordkeeping, dividend disbursing, redemption, and other agents for the benefit of the Fund, if any; and all other charges and costs of its operation plus any extraordinary and non-recurring expenses, except as herein otherwise prescribed. 3 (c)The Advisor may voluntarily or contractually absorb certain Fund expenses. (d)To the extent the Advisor incurs any costs by assuming expenses which are an obligation of the Fund as set forth herein, the Fund shall promptly reimburse the Advisor for such costs and expenses, except to the extent the Advisor has otherwise agreed to bear such expenses.To the extent the services for which the Fund is obligated to pay are performed by the Advisor, the Advisor shall be entitled to recover from such Fund to the extent of the Advisor’s actual costs for providing such services.In determining the Advisor’s actual costs, the Advisor may take into account an allocated portion of the salaries and overhead of personnel performing such services. (e)To the extent that the Advisor pays fees in addition to any Fund distribution or servicing fees to financial intermediaries, including without limitation banks, broker-dealers, financial advisors, or pension administrators, for sub-administration, sub-transfer agency or any other shareholder servicing or distribution services associated with shareholders whose shares are held in omnibus or other group accounts, the Advisor shall report such payments regularly to the Trust on the amounts paid and the relevant financial institutions. 7.INVESTMENT ADVISORY AND MANAGEMENT FEE. (a)The Fund shall pay to the Advisor, and the Advisor agrees to accept, as full compensation for all services furnished or provided to such Fund pursuant to this Agreement, an annual management fee at the rate set forth in Schedule A to this Agreement. (b)The management fee shall be accrued daily by the Fund and paid to the Advisor on the first business day of the succeeding month. (c)The initial fee under this Agreement shall be payable on the first business day of the first month following the effective date of this Agreement and shall be prorated as set forth below.If this Agreement is terminated prior to the end of any month, the fee to the Advisor shall be prorated for the portion of any month in which this Agreement is in effect which is not a complete month according to the proportion which the number of calendar days in the month during which the Agreement is in effect bears to the number of calendar days in the month, and shall be payable within ten (10) days after the date of termination. 4 (d)The fee payable to the Advisor under this Agreement will be reduced to the extent of any receivable owed by the Advisor to the Fund and as required under any expense limitation applicable to a Fund. (e)The Advisor voluntarily may reduce any portion of the compensation or reimbursement of expenses due to it pursuant to this Agreement and may agree to make payments to limit the expenses which are the responsibility of the Fund under this Agreement.Any such reduction or payment shall be applicable only to such specific reduction or payment and shall not constitute an agreement to reduce any future compensation or reimbursement due to the Advisor hereunder or to continue future payments.Any such reduction will be agreed to prior to accrual of the related expense or fee and will be estimated daily and reconciled and paid on a monthly basis. (f)Any such reductions made by the Advisor in its fees or payment of expenses which are the Fund’s obligation are subject to reimbursement by the Fund to the Advisor, if so requested by the Advisor, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.Pursuant to an Operating Expenses Limitation Agreement between the parties, the Advisor may recoup reimbursements made in any fiscal year of the Fund over the following three fiscal years.Any such reimbursement is contingent on upon the review, approval and/or ratification of such reimbursement by the Board of Trustees of the Trust.Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses. (g)The Advisor may agree not to require payment of any portion of the compensation or reimbursement of expenses otherwise due to it pursuant to this Agreement.Any such agreement shall be applicable only with respect to the specific items covered thereby and shall not constitute an agreement not to require payment of any future compensation or reimbursement due to the Advisor hereunder. 8.NO SHORTING; NO BORROWING.The Advisor agrees that neither it nor any of its officers or employees shall take any short position in the shares of the Fund.This prohibition shall not prevent the purchase of such shares by any of the officers or employees of the Advisor or any trust, pension, profit-sharing or other benefit plan for such persons or affiliates thereof, at a price not less than the net asset value thereof at the time of purchase, as allowed pursuant to rules promulgated under the Investment Company Act.The Advisor agrees that neither it nor any of its officers or employees shall borrow from the Fund or pledge or use the Fund’s assets in connection with any borrowing not directly for the Fund’s benefit.For this purpose, failure to pay any amount due and payable to the Fund for a period of more than thirty (30) days shall constitute a borrowing. 9.CONFLICTS WITH TRUST’S GOVERNING DOCUMENTS AND APPLICABLE LAWS.Nothing herein contained shall be deemed to require the Trust or the Fund to take any action contrary to the Trust’s Agreement and Declaration of Trust, Amended and Restated By-Laws, or any applicable statute or regulation, or to relieve or deprive the Board of Trustees of its responsibility for and control of the conduct of the affairs of the Trust and Fund.In this connection, the Advisor acknowledges that the Trustees retain ultimate plenary authority over the Fund and may take any and all actions necessary and reasonable to protect the interests of shareholders. 10. REPORTS AND ACCESS; APPROVAL. (a)The Advisor agrees to supply such information to the Fund’s administrator and to permit such compliance inspections by the Fund’s administrator as shall be reasonably necessary to permit the administrator to satisfy its obligations and respond to the reasonable requests of the Board of Trustees. 5 (b)The Trust agrees to provide the Advisor such information about the Trust and the Fund as is necessary and appropriate for the Advisor to perform its services hereunder.Such information includes, but is not limited to, the Trust’s Agreement and Declaration of Trust and Amended and Restated By-Laws and all compliance policies and procedures of the Trust.The Trust agrees to provide to the Advisor promptly any amendment to the foregoing and, if any such amendment would materially affect the services to be provided by the Advisor hereunder, the Trust agrees to provide the amendment to the Advisor prior to its adoption by the Board of Trustees. (c)The Trust represents and warrants that this Agreement has been authorized by the Board of Trustees and by shareholders in accordance with applicable law. 11. ADVISOR’S LIABILITIES AND INDEMNIFICATION. (a)The Advisor shall have responsibility for the accuracy and completeness (and liability for the lack thereof) of the statements in the Fund’s offering materials (including the prospectus, the statement of additional information, advertising and sales materials), relating to (i) the Advisor and its affiliates, (ii) the Fund’s investment strategies and related risks, and (iii) other information, in each case only if supplied by the Advisor for inclusion therein. (b)Except as otherwise provided herein, the Advisor shall be liable to the Fund for any loss (including brokerage charges) incurred by the Fund as a result of any improper investment made by the Advisor in contradiction of the Investment Policies, other than losses or damages relating to lost profits. (c)In the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of the obligations or duties hereunder on the part of the Advisor, the Advisor shall not be subject to liability to the Trust or the Fund or to any shareholder of the Fund for any act or omission in the course of, or connected with, rendering services hereunder or for any losses that may be sustained in the purchase, holding or sale of any security by the Fund.Notwithstanding the foregoing, federal securities laws and certain state laws impose liabilities under certain circumstances on persons who have acted in good faith, and therefore nothing herein shall in any way constitute a waiver or limitation of any rights which the Trust, the Fund or any shareholder of the Fund may have under any federal securities law or state law. (d)Each party to this Agreement shall indemnify and hold harmless the other party and the shareholders, directors, members, managers, agents, officers and employees of the other party (any such person, an “Indemnified Party”) against any loss, liability, claim, damage or expense (including the reasonable cost of investigating and defending any alleged loss, liability, claim, damage or expenses and reasonable counsel fees incurred in connection therewith) (collectively, “Losses”) arising out of the Indemnifying Party’s willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations or duties hereunder; provided, however, that nothing herein shall be deemed to protect any Indemnified Party against any Loss to which such Indemnified Party would otherwise be subject by reason of such party’s willful misfeasance, bad faith or negligence in the performance of duties hereunder or by reason of reckless disregard of obligations and duties under this Agreement. (e)No provision of this Agreement shall be construed to protect any Trustee or officer of the Trust, or officer of the Advisor, from liability in violation of Sections 17(h) and (i) of the Investment Company Act. 12. NON-EXCLUSIVITY; TRADING FOR ADVISOR’S OWN ACCOUNT.The Trust’s employment of the Advisor is not an exclusive arrangement.The Trust may from time to time employ other individuals or entities to furnish it with the services provided for herein.Likewise, the Advisor may act as investment adviser for any other person, and shall not in any way be limited or restricted from buying, selling or trading any securities for its or their own accounts or the accounts of others for whom it or they may be acting, provided, however, that the Advisor expressly represents that it will undertake no activities which, in its judgment, will adversely affect the performance of its obligations to the Fund under this Agreement; and provided further that the Advisor will adopt a code of ethics governing employee trading and trading for proprietary accounts that conforms to the requirements of the Investment Company Act and the Advisers Act and has been approved by the Board of Trustees. 6 13. TRANSACTIONS WITH OTHER INVESTMENT ADVISERS.The Advisor is not an affiliated person of any investment adviser responsible for providing advice with respect to any other series of the Trust, or of any promoter, underwriter, officer, director, member of an advisory board or employee of any other series of the Trust.The Advisor shall not consult with the investment adviser of any other series of the Trust concerning transactions for the Fund or any other series of the Trust. 14. TERM. This Agreement shall become effective at the time the Fund receives an affirmative vote of a majority of the outstanding voting securities of the Fund and shall remain in effect for a period of two (2) yearsfrom the latter of the date of approval by (i) the Board of Trustees of the Trust (including the vote of a majority of the Trustees of the Trust who are not interested persons of the Fund or the Advisor), cast in person at a meeting called for the purpose of voting on such approval or, (ii) the vote of a majority of the outstanding voting securities of the Fund. This Agreement shall continue in effect thereafter for additional periods not exceeding one (l) year so long as such continuation is approved for the Fund at least annually by (i) the Board of Trustees of the Trust (including the vote of a majority of the Trustees of the Trust who are not interested persons of the Fund or the Advisor) at a meeting called for the purpose of voting on such approval or, (ii) if conducted, the vote of a majority of the outstanding voting securities of the Fund.The terms “majority of the outstanding voting securities” and “interested persons” shall have the meanings set forth in the Investment Company Act. 15. RIGHT TO USE NAME The Advisor warrants that each Fund’s name is not deceptive or misleading and that the Advisor has rights to any distinctive name used by a Fund.Any concern regarding copyright, trademark, or patent infringement with respect to the name used by an Advisor Fund managed by the Advisor shall be resolved by the Advisor.Each Fund acknowledges that its use of any distinctive name is derivative of its relationship with the Advisor.Each Fund may use the name connected with the Advisor or any name derived from or using the name of the Advisor Funds managed by the Advisor only for so long as this Agreement or any extension, renewal or amendment hereof remains in effect.Within sixty (60) days from such time as this Agreement shall no longer be in effect, the Trust and Fund shall cease to use such a name or any other name connected with the Advisor. It is understood and hereby agreed that the name “Advisors Series Trust” or “AST” is the property of the Trust for copyright and all other purposes.The Advisor undertakes and agrees that, in the event that the Advisor shall cease to act as investment adviser to the Fund, the Advisor shall promptly take all necessary and appropriate action to discontinue use of the Trust’s name and willfurther refrain from using the Trust’s name; provided, however, that the Advisor may continue to use the Trust’s name for the sole purpose of identifying the Trust as an account formerly managed by the Advisor or as otherwise consented to bythe Trust in writing prior to such use. It is additionally understood and hereby agreed that the name “Fort Pitt”, “Fort Pitt Capital Group” or any reasonable derivation of the same, is the property of the Advisor for copyright and all other purposes.The Trust undertakes and agrees that, in the event that the Advisor shall cease to act as investment adviser to the Funds, the Trust shall promptly take all necessary and appropriate action to discontinue use of the Advisor’s name and will further refrain from using the Advisor’s name; provided, however, that the Trust may continue to use the Advisor’s name for the sole purpose of identifying the Trust as an account formerly managed by the Advisor or as otherwise consented to by the Advisor in writing prior to such use. 7 16. TERMINATION; NO ASSIGNMENT. (a)This Agreement may be terminated by the Trust on behalf of the Fund, or by vote of a majority of the outstanding voting securities of the Fund, at any time, with or without cause, and without payment of any penalty. This Agreement may also be terminated by the Advisor, with or without cause, and without payment of any penalty, upon thirty (30) days’ written notice to the Fund.In the event of a termination or non-renewal of this Agreement, the Advisor shall cooperate in the orderly transfer of the Fund’s affairs and, at the request of the Board of Trustees, transfer, at the Fund’s expense, any and all books and records of the Fund maintained by the Advisor on behalf of the Fund to the Fund or its delegate. (b)This Agreement shall terminate automatically in the event of any assignment thereof, as defined in the Investment Company Act. 17. NONPUBLIC PERSONAL INFORMATION.Notwithstanding any provision herein to the contrary, the Advisor agrees on behalf of itself and its managers, members, officers, and employees (1) to treat confidentially and as proprietary information of the Trust (a) all records and other information relative to the Fund’s prior, present, or potential shareholders (and clients of said shareholders) and (b) any Nonpublic Personal Information, as defined under Section 248.3(t) of Regulation S-P (“Regulation S-P”), promulgated under the Gramm-Leach-Bliley Act (the “G-L-B Act”); and (2) except after prior notification to and approval in writing by the Trust, not to use such records and information for any purpose other than the performance of its responsibilities and duties hereunder, or as otherwise permitted by Regulation S-P or the G-L-B Act, and if in compliance therewith, the privacy policies adopted by the Trust and communicated in writing to the Advisor.Such written approval shall not be unreasonably withheld by the Trust and may not be withheld where the Advisor may be exposed to civil or criminal contempt or other proceedings for failure to comply after being requested to divulge such information by duly constituted authorities. 18. ANTI-MONEY LAUNDERING COMPLIANCE.The Advisor acknowledges that, in compliance with the Bank Secrecy Act, as amended, the USA PATRIOT Act, and any implementing regulations thereunder (together, “AML Laws”), the Trust has adopted an Anti-Money Laundering Policy.The Advisor agrees to comply with the Trust’s Anti-Money Laundering Policy and the AML Laws, as the same may apply to the Advisor, now and in the future; provided, however, that the Advisor shall not be liable in respect of any failure by it to comply with changes to the Trust’s Anti-Money Laundering Policy of which it has not been notified in writing by the Trust a reasonable time in advance of the effectiveness of such changes.The Advisor further agrees to provide to the Trust and/or the administrator such reports, certifications and contractual assurances as may be reasonably requested by the Trust.The Trust may disclose information regarding the Advisor to governmental and/or regulatory or self-regulatory authorities to the extent required by applicable law or regulation and may file reports with such authorities as may be required by applicable law or regulation. 19. CERTIFICATIONS; DISCLOSURE CONTROLS AND PROCEDURES.The Advisor acknowledges that, in compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the implementing regulations promulgated thereunder, the Trust and the Fund are required to make certain certifications and have adopted disclosure controls and procedures.To the extent reasonably requested by the Trust, the Advisor agrees to use its best efforts to assist the Trust and the Fund in complying with the Sarbanes-Oxley Act and implementing the Trust’s disclosure controls and procedures.The Advisor agrees to inform the Trust of any material development related to the Fund that the Advisor reasonably believes is relevant to the Fund’s certification obligations under the Sarbanes-Oxley Act. 8 20. SEVERABILITY.If any provision of this Agreement shall be held or made invalid by a court decision, statute or rule, or shall be otherwise rendered invalid, the remainder of this Agreement shall not be affected thereby. 21. CAPTIONS.The captions in this Agreement are included for convenience of reference only and in no way define or limit any of the provisions hereof or otherwise affect their construction or effect. 22. GOVERNING LAW.This Agreement shall be governed by, and construed in accordance with, the laws of the State of Delaware without giving effect to the conflict of laws principles thereof; provided that nothing herein shall be construed to preempt, or to be inconsistent with, any federal law, regulation or rule, including the Investment Company Act and the Advisers Act and any rules and regulations promulgated thereunder. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed by their duly authorized officers, all on the day and year first above written. ADVISORS SERIES TRUST on behalf of the series listed on ScheduleA FORT PITT CAPITAL GROUP, LLC By: By: Name:Douglas G. Hess Name:Charles A. Smith Title:President Title: Executive Vice President and Chief Investment Officer 9 SCHEDULE A to the Investment Advisory Agreement Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Fort Pitt Capital Total Return Fund Annual Fee Rate % Average Daily Net Assets 1.00%up to $100 million 0.90%between $100 million and $1 billion 0.80% over $1 billion 10 PROXY CARD SIGN, DATE AND VOTE ON THE REVERSE SIDE YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN.PLEASE CAST YOUR PROXY VOTE TODAY! PROXY VOTING OPTIONS 1. MAIL your signed and voted proxy back in the postage paid envelope provided John Q. Shareholder 2. ONLINE at proxyonline.com using your proxy control number found below 3. By PHONE when you dial toll-free [ ] to reach an automated touchtone voting line 4. By PHONE with a live operator when you call toll-free [ ] Monday through Friday, 9 a.m. to 10 p.m. Eastern CONTROL NUMBER Fort Pitt Capital Total Return Fund A SERIES OF ADVISORS SERIES TRUST PROXY FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 15, 2016 The undersigned, revoking prior proxies, hereby appoints Douglas G. Hess and Cheryl L. King, and each of them, as attorneys-in-fact and proxies of the undersigned, granted in connection with the voting of the shares subject hereto with full power of substitution, to vote shares held in the name of the undersigned on the record date at the Special Meeting of Shareholders of the Fort Pitt Capital Total Return Fund (the “Fund”) to be held at the offices of the Fund’s administrator, U.S. Bancorp Fund Services, LLC, 615 East Michigan Avenue, Milwaukee, Wisconsin, on January 15, 2016, at 11:00 a.m. Central Time, or at any adjournment thereof, upon the proposal described in the Notice of Meeting and accompanying Proxy Statement, which have been received by the undersigned. Do you have questions? If you have any questions about how to vote your proxy or about the meeting in general, please call toll-free [ ].Representatives are available to assist you Monday through Friday, 9 a.m. to 10 p.m. Eastern Time. Important Notice Regarding the Availability of Proxy Materials for this Special Meeting of Shareholders to Be Held on January 15, 2016.The proxy statement for this meeting is available at [ ]: Fort Pitt Capital Return Fund PROXY CARD [PROXY ID NUMBER HERE][BAR CODE HERE] [CUSIP HERE] YOUR SIGNATURE IS REQUIRED FOR YOUR VOTE TO BE COUNTED. The signer(s) acknowledges receipt with this Proxy Statement of the Board of Trustees.Your signature(s) on this should be exactly as your name(s) appear on this Proxy (reverse side).If the shares are held jointly, each holder should sign this Proxy.Attorneys-in-fact, executors, administrators, trustees or guardians should indicate the full title and capacity in which they are signing. SIGNATURE (AND TITLE IF APPLICABLE)DATE SIGNATURE (IF HELD JOINTLY) DATE This proxy is solicited on behalf of the Fund’s Board of Trustees, and the proposal has been unanimously approved by the Board of Trustees and recommended for approval by shareholders.When properly executed, this proxy will be voted as indicated or “FOR” the proposal if no choice is indicated.The proxy will be voted in accordance with the proxy holders’ best judgment as to any other matters that may arise at the Special Meeting. THE BOARD OF TRUSTEES OF THE TRUST UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSAL. TO VOTE, MARK CIRCLES BELOW IN BLUE OR BLACK INK AS FOLLOWS.Example:● FOR AGAINST ABSTAIN 1. To approve an Investment Advisory Agreement between Fort Pitt Capital Group, LLC and the Trust on behalf of the Fort Pitt Capital Total Return Fund. ○ ○ ○ THANK YOU FOR VOTING [PROXY ID NUMBER HERE][BAR CODE HERE] [CUSIP HERE]
